Name: Commission Regulation (EEC) No 305/92 of 7 February 1992 amending Regulation (EEC) No 410/90 laying down quality standards for kiwi fruit
 Type: Regulation
 Subject Matter: marketing;  food technology;  technology and technical regulations;  plant product
 Date Published: nan

 Avis juridique important|31992R0305Commission Regulation (EEC) No 305/92 of 7 February 1992 amending Regulation (EEC) No 410/90 laying down quality standards for kiwi fruit Official Journal L 032 , 08/02/1992 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 40 P. 0133 Swedish special edition: Chapter 3 Volume 40 P. 0133 COMMISSION REGULATION (EEC) No 305/92 of 7 February 1992 amending Regulation (EEC) No 410/90 laying down quality standards for kiwi fruitTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the Commission Regulation (EEC) No 410/90 (3) sets out quality standards for kiwi fruit; Whereas, some of the provisions are different in the different language versions; whereas, these provisions should be amended accordingly; Whereas, to bring the quality standards for kiwi fruit in line with the other EEC standards for fruit and vegetables amendments concerning 'keeping quality', 'size' and 'sizing' should be made; Whereas the measures provided for in this regulation are in accordance with the opinion of the Management Committee for fruit and vegetables, HAS ADOPTED THIS REGULATION: Article 1 The annex to Commission Regulation (EEC) No 410/90 is amended as follows: 1. in part II 'provisions concerning quality', under point B 'Classification', the following modifications are made: (a) in (i) 'Extra' class, section 2 is replaced by the following section: 'They must be free from defects with the exception of very slight superficial deterioration, on condition that this does not affect the quality, the keeping quality and general appearance of the produce or its presentation in the package.' (b) in (ii) 'Class I', the third section should, in all language versions, be read as follows: 'They must present the characteristics of the variety. The following slight defects, however, may be allowed provided that these do not affect the general appearance of the produce, the quality, the keeping quality and presentation of the package: - a slight defect in shape (but free of swelling or malformations); - a slight defect in colouring; - superficial skin defects, provided that the total area affected does not exceed 1 cm2; - small "Hayward mark" like longitudinal lines and without protuberance.' (c) in (iii) 'Class II', section 3 the fourth indent should be read as follows: '- several more pronounced "Hayward marks" with slight protuberance,' 2. in part III 'Provisions concerning sizing', the first section, should be read as follows: 'The size is determined by the weight of the fruit'. 3. In part V 'Provisions concerning presentation' the following modifications are made: (a) under point A. 'Uniformity', the first section should be read as follows: 'The contents of each package must be uniform and contain only kiwi fruit of the same origin, variety, quality and size'. (b) under point B. 'Packaging', the third section should be read as follows: 'The packages must be free from all foreign matter'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 150, 15. 6. 1991, p. 8. (3) OJ No L 43, 17. 2. 1990, p. 22.